Citation Nr: 1146048	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDING OF FACT

There is no final Board decision in regard to the appealed September 2003 RO rating decision denying entitlement to service connection for PTSD; and, therefore, the subsequent March 2009 application to reopen and subsequent October 2009 RO denial are moot.


CONCLUSION OF LAW

There is no case or controversy before the Board stemming from the now moot March 2009 application to reopen and subsequent October 2009 RO denial, and the current appeal is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002 and Supp. 2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim of entitlement to service connection for PTSD.

Initially, the Board notes that because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

In a rating decision, dated in September 2003, the RO denied entitlement to service connection for PTSD.  The Veteran subsequent perfected an appeal to the Board.  In a decision dated in January 2009, the Board denied entitlement to service connection for PTSD.  Thereafter, the Veteran filed a notice of appeal to the United States Court of Appeals for Veteran's Claims (Court) in February 2009.

Prior to consideration by the Court, the Veteran filed an application to reopen her claim of entitlement to service connection for PTSD in March 2009.  This claim was denied by an RO rating decision dated in October 2009.  Thereafter, the Veteran perfected an appeal to the Board regarding this denial, which is the instant appeal before the Board.  

Subsequently, in a memorandum decision dated in February 2011, the Court set aside the Board's January 2009 decision denying entitlement to service connection for PTSD and remanded the claim to the Board for consideration consistent with the discussion in the memorandum decision.

The Board notes that in general "all Board decisions are final on the date stamped on the face of the decision."  38 C.F.R. § 20.1100(a) (2011).  An exception to this rule is that final Board decisions are subject to review as provided in 38 U.S.C.A. Chapter 72.  38 C.F.R. § 20.1100(b) (2011).

Pursuant to 38 U.S.C.A. Chapter 72, the Court has exclusive jurisdiction to review decisions of the Board provided a notice of appeal is filed with the Court within 120 days after the date on which the notice of the Board decision is mailed.  38 U.S.C.A. §§ 7252, 7266 (West 2002 and Supp. 2011).  The Court has the "power to affirm, modify, or reverse a decision of the Board or to remand the matter, as appropriate."  38 U.S.C.A. § 7252 (West 2002 and Supp. 2011).

In addition, in general a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156 (2011).

In the instant case, as noted above the Veteran's initial claim of entitlement to service connection for PTSD that was denied by the RO in September 2003 was denied by the Board in January 2009.  The Board decision became final and ripe for review by the Court as of the date stamped in January 2009.  The Veteran filed a timely notice of appeal within 120 days of the Board decision and the Court, in a memorandum decision, dated in February 2011, set aside the Board's January 2009 decision and remanded for further consideration.  As the Board's January 2009 decision was set aside by the Court, the appeal of the initial claim of entitlement to service connection for PTSD, as denied by the RO in September 2003, remains open as there is no final Board decision.

As the claim of entitlement to service connection for PTSD remains pending since September 2003, there is no prior final denial necessitating the March 2009 application to reopen that was denied in the RO decision dated in October 2009 leading to the instant appeal.  Therefore, as there is no case or controversy before the Board stemming from the now moot March 2009 application to reopen, subsequent October 2009 denial, the current appeal is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002 and Supp. 2011).

	(CONTINUED ON NEXT PAGE)






ORDER

The application to reopen a claim of entitlement to service connection for PTSD is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


